 THE GOODYEARTIRE & RUBBERCO., INC.349the production and maintenance unit currently represented by Local116, and the Regional Director shall issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication.]The Goodyear Tire & Rubber Co., Inc.andInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America(UAW, AFL-CIO),Petitioner.Case No. 7-RC-2928.February 7,1956DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to stipulation for certification upon consent election ex-ecuted by the parties, an election by secret ballot was held in a unit oftirechangers employed by the Employer at the Detroit Greyhoundgarage on October 20, 1955, under the direction and supervision of theRegional Director for the Seventh Region.At the conclusion of theelection the parties were furnished with a tally of ballots showing thatthere were 4 eligible voters, that all of them cast ballots, that 2 werefor Petitioner and 1 against it, and that 1 ballot was challenged.Thiswas a challenge by the Petitioner on the ground that Emmons, thevoter in question, was a supervisory employee.Inasmuch as the challenged ballot affects the results of the election,the Regional Director caused an investigation to be made of the issueraised by the said challenge, and thereafter, on December 2, 1955,issued and served upon the parties his report on challenged ballots inwhich he recommended to the Board that the challenge be sustainedand the Petitioner certified as the bargaining representative of theemployees in question.On December 12, 1955, the Employer dulyfiled its exceptions to specific paragraphs of the report, including thefinding that Emmons is a supervisor, but not including that paragraphof the report finding that Emmons' superior is stationed in Clevelandand spends only 2 to 3 days every second month in Detroit, and that inhis absence Emmons is in charge of the tirechanging operation at theDetroit garage.The Employer requests a hearing to show that Em-mons is the working leader of a 4-man crew, rather than a supervisorof the other 3 men.The Board has reviewed the stipulation of the parties, the RegionalDirector's report on challenged ballots, and the Employer's excep-tions.Upon the entire record in the case, it makes the following.find-ings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.115 NLRB No. 59. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All tire-changers of the Employer employed at the Greyhound garage locatedatWest Lafayette and 15th Street, Detroit, Michigan, excluding officeand plant clerical employees, professional employees, all other em-ployees, and supervisors as defined in the Act.5.For the reasons here set out we find no merit in the exceptionsand we adopt the Regional Director's recommendations that the chal-lenge be sustained and the Petitioner certified. Inasmuch as no issueis raised concerning the recommended finding that Emmons is in chargeof the Detroit operation in the absence of his superior, whospends most of his time at another location, no useful purpose wouldbe served by ordering a hearing.On these admitted facts we find thatEmmons is a supervisor because he responsibly directs other, em-ployees within the meaning of Section 2 (11) of the Act.Accordingly, we sustain the challenge to Emmon's ballot,' and asthe majority of the ballots were cast in favor of the Petitioner, weshall certify it as the representative of the employees in the appropriateunit.[The Board -certified International Union, United Automobile,Aircraft & Agricultural Implement Workers of America (UAW,AFL-CIO), as the designated collective-bargaining representative ofthe employees of the Employer in the unit herein found appropriate.]IMembers Rodgers and Bean disagree with this conclusion on the ground that theEmployer's exceptions as a whole do raise a factual issue as to the supervisory characterof Emmons,and accordingly they would order a hearing on that question.Dornback Furnace & Foundry CompanyandInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America,AFL-CIO,Petitioner.Case No. 8-RC-2500.February 7,1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn September 9, 1955, pursuant to a Decision and Direction ofElection' issued herein by the Board, an election was conducted inINot reported in printedvolumes of Board Decisions and Orders.115 NLRB No. 56.